Citation Nr: 1047939	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on unemployability (TDIU) by 
reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Bredehorst  


INTRODUCTION


The Veteran served on active duty from March 1978 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the RO.

In June 2010, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge; a transcript of this 
hearing is associated with the claims file.  

The issue of service connection for an innocently acquired 
psychiatric disorder claimed as secondary to the service-
connected disabilities has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers the matter to the AOJ for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

At the June 2010 hearing, the Veteran testified that he received 
treatment at the Tampa VA Medical Center (VAMC).  A review of the 
record shows that the most recent VA treatment records associated 
with the claims file are dated in October 2005.  

The Board notes that records generated by VA facilities that 
might have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In addition, in reviewing the records from  the Social Security 
Administration, the Board finds that further examination of the 
Veteran is required in order to ascertain the current level of 
industrial inadaptability caused by the service-connected 
disabilities.  

The Veteran testified at the recent hearing that he was 
experiencing significant pain related to his service-connected 
orthopedic disabilities that prevented him from working at 
substantially gainful employment.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to request 
that he identify all non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
who have treated him for his service-
connected disabilities.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  Regardless of the Veteran's 
response, the RO should obtain his 
treatment records from the Tampa VAMC dated 
from October 2005 to the present.  

If any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  The Veteran may 
submit medical records directly to VA.

2.  After all records and/or responses 
received have been associated with the 
claims file, the RO should schedule the 
Veteran for VA orthopedic and 
cardiovascular examinations in order to 
ascertain the current severity of his 
service-connected disabilities.  

The claims folder should be made available 
to the examiner for review.  All indicated 
testing also should be performed.  

The VA examiner should elicit from the 
Veteran and record a complete clinical 
history.  Detailed clinical finding should 
be recorded in terms of the Rating 
Schedule, to include opinions as to the 
degree of functional impairment caused by 
the service-connected disabilities.  

3.  Following completion of all indicated 
development, the RO should readjudicate any 
claim remaining on appeal in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



